         Case 3:20-cv-00561-VAB Document 25 Filed 03/29/21 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 ULISH BOOKER, Jr.,
      Appellant,

        v.                                             No. 3:20-cv-00561 (VAB)

 Notice
 U.S. TRUSTEE,

 U.S. BANK, N.A.,
       Appellee,

 ROBERTA NAPOLITANO,
     Interested Party.


      RULING AND ORDER ON MOTION TO DISMISS BANKRUPTCY APPEAL

       Ulish Booker, Jr. (“Debtor” or “Appellant”) filed for bankruptcy under Chapter 13 of 11

U.S.C. §§ 101 et seq. (“Chapter 13”). After the Bankruptcy Court overruled Mr. Booker’s

objection to U.S. Bank National Association as Legal Title Trustee for Truman 2016 SC6 Trust’s

(“U.S. Bank” or “Appellee”) Proof of Claim, he moved for reconsideration and the Bankruptcy

Court denied his motions for reconsideration. See In re Booker, 19-30787, ECF No. 149 (Mar.

19, 2020) (“Reconsideration Order”).

       This appeal, filed pro se, raises whether the Bankruptcy Court (1) “erred by allowing

fraudulent documents and claims[] to be entered and accepted as Proof of Claim;” (2) “err[ed] by

ignoring that the Memorandum of Decision was discharged debt;” (3)“abused its power by

allowing voided claims/documents to be considered as evidence without affidavits during

evidentiary trial;” (4) “err[ed] in allowing a Superior [C]ourt ruling to be entered as evidence;”

(5) erred by “allow[ing] assignments to be entered into the case;” (6) erred by “allow[ing] and

accept[ing] the very first assignment;” (7) “erred by allowing a Superior [C]ourt ruling to be

                                                 1
           Case 3:20-cv-00561-VAB Document 25 Filed 03/29/21 Page 2 of 13




utilized when the Superior [C]ourt lacked subject matter jurisdiction;” and (8) “erred by allowing

the party making the claim to utilize and enter falsified evidence [of] a proper assignment.” See

Appellant Brief, ECF No. 12 (Sept. 15, 2020).

          U.S. Bank now moves to dismiss the appeal on the grounds that the appeal is moot due to

the dismissal of the underlying bankruptcy case. See Mot. to Dismiss, ECF No. 13 (Oct. 13,

2020).

          For the reasons discussed below, U.S. Bank’s motion to dismiss is GRANTED; Mr.

Booker’s motion for the Court to take judicial notice is DENIED as moot; and the case will be

closed.

  I.      BACKGROUND

          On May 14, 2019, Mr. Booker filed a voluntary petition for relief under Chapter 13. In re

Booker, No. 19-30787, ECF No. 1 (May 14, 2019).

          That same day, the Bankruptcy Court issued a deficiency notice regarding Mr. Booker’s

failure to file several required documents with his petition. Id., ECF No. 3 (May 14, 2019). The

Bankruptcy Court dismissed the case due to these deficiencies and closed the case. Id., ECF Nos.

5, 6 (May 14, 2019).

          On May 20, 2019, Mr. Booker moved to reopen the case. Id., ECF No. 10 (May 20,

2019). That same day, the Bankruptcy Court issued another deficiency notice regarding this

motion. Id., ECF No. 11 (May 20, 2019).

          On May 21, 2019, Mr. Booker filed an amended motion to reopen. Id., ECF No. 13 (May

21, 2019).

          On June 19, 2019, the Bankruptcy Court held a hearing and granted Mr. Booker’s

amended motion to reopen. Id., ECF Nos. 23, 24 (June 19, 2019).



                                                  2
         Case 3:20-cv-00561-VAB Document 25 Filed 03/29/21 Page 3 of 13




       On July 18, 2019, U.S. Bank “filed a Proof of Claim evidencing a total debt owed by the

Debtor in the amount of $241,533.80 secured by a mortgage on the real property known as 9

Sanford Street, West Haven, Connecticut and recorded on the West Haven Land Records.” Mot.

to Dismiss at 2.

       On August 16, 2019, Mr. Booker filed an objection to U.S. Bank’s Proof of Claim. In re

Booker, No. 19-30787, ECF No. 65 (Aug. 16, 2019).

       On September 2, 2019, Trustee Napolitano filed a motion to dismiss the Chapter 13 case.

Id., ECF No. 67 (Sept. 2, 2019).

       On September 16, 2019, U.S. Bank filed a response to Mr. Booker’s objection. Id., ECF

No. 73 (Sept. 16, 2019).

       On January 30, 2020, the Bankruptcy Court issued a Memorandum of Decision and

Order, overruling Mr. Booker’s objection to U.S. Bank’s Proof of Claim. Id., ECF No. 120 (Jan.

30, 2020) (“Order Overruling Obj. to Proof of Claim”).

       On February 13, 2020, Mr. Booker filed an “Objection to Judges Order Overruling 410

Proof of Claim.” Id., ECF No. 128 (Feb. 13, 2020).

       On February 26, 2020, the Bankruptcy Court issued a Memorandum of Decision and

Order, denying Mr. Booker’s February 13, 2020 objection, which the Bankruptcy Court

characterized as a motion for reconsideration. Id., ECF No. 131 (Feb. 26, 2020).

       On March 9, 2020, Mr. Booker filed two motions for reconsideration of the Bankruptcy

Court’s February 26, 2020 Order. Id., ECF Nos. 137, 138 (Mar. 9, 2020).

       On March 17, 2020, U.S. Bank objected to Mr. Booker’s motions for reconsideration. Id.,

ECF No. 147 (Mar. 17, 2020).




                                               3
          Case 3:20-cv-00561-VAB Document 25 Filed 03/29/21 Page 4 of 13




         On March 19, 2020, the Bankruptcy Court issued an order denying Mr. Booker’s motions

for reconsideration. Id., ECF No. 149 (Mar. 19, 2020) (“Order Denying Motions for

Reconsideration”).

         On April 2, 2020, the Bankruptcy Court held a hearing and, based on statements made by

Mr. Booker at the hearing, issued an order granting Mr. Booker a twenty-one (21) day extension

of time to file a notice of appeal of the Court’s Order Denying Motions for Reconsideration. Id.,

ECF No. 163 (Apr. 2, 2020) (“Order Extending Time”).

         That same day, the Bankruptcy Court granted Trustee Napolitano’s motion to dismiss.

Id., ECF No. 164 (Apr. 2, 2020) (“Order of Dismissal”).

         On April 23, 2020, Mr. Booker filed a Notice of Appeal, appealing the Bankruptcy

Court’s Order denying his motions for reconsideration. Id., ECF No. 171 (Mar. 17, 2020).

         On April 27, 2020, Mr. Booker’s Notice of Appeal was docketed in this case. Notice of

Appeal, ECF No. 1 (Apr. 27, 2020).

         On June 15, 2020, Mr. Booker moved for an extension of time to file his appellant brief.

Mot. for Extension of Time to File Appellant Brief, ECF No. 11 (June 15, 2020).

         On June 19, 2020, the Court granted Mr. Booker an extension of time until September 4,

2020. Order, ECF No. 11 (June 19, 2020).

         On September 15, 2020, Mr. Booker filed his brief. Appellant Brief.

         On October 13, 2020, U.S. Bank moved to dismiss the appeal. Mot. to Dismiss.

         On October 15, 2020, U.S. Bank filed its brief. Appellee’s Brief, ECF No. 14 (Oct. 15,

2020).




                                                 4
         Case 3:20-cv-00561-VAB Document 25 Filed 03/29/21 Page 5 of 13




       On November 2, 2020, Mr. Booker filed a response to U.S. Bank’s motion to dismiss.

Appellant’s Resp. in Opp’n to U.S. Bank Nat’l. Assoc. As Legal Title Trustee for Truman 2016

Title Trust’s Mot. Dismiss, ECF No. 20 (Nov. 2, 2020) (“Resp. to Mot. to Dismiss”).

       On December 7, 2020, Mr. Booker filed a motion for the Court to take judicial notice.

Mot. for Court to Take Judicial Notice, ECF No. 23 (Dec.7, 2020).

       On January 4, 2021, Mr. Booker filed his reply brief. Appellant Reply Brief, ECF No. 24

(Jan. 4, 2021) (“Appellant Reply”).

 II.   STANDARD OF REVIEW

       A district court has jurisdiction to review final judgments, orders, and decrees

made by the bankruptcy courts. 28 U.S.C. § 158(a)(1). “[I]n bankruptcy appeals, the district

court reviews the bankruptcy court’s factual findings for clear error and its conclusions of law de

novo.” In re Charter Commc’ns, 691 F.3d 476, 482–83 (2d Cir. 2012); see also Papadopoulos v.

Gazes, No. 14-CIV-3713 (KPF), 2014 WL 3928940, at *4 (S.D.N.Y. Aug. 12, 2014) (“In

general, a district court reviews a Bankruptcy Court’s findings of fact for clear error and its

conclusions of law de novo.” (internal quotation marks omitted)). “A finding is clearly erroneous

when, although there is evidence to support it, the reviewing court on the entire evidence is left

with the definite and firm conviction that a mistake has been committed.” In re Guadalupe, 365

B.R. 17, 19 (D. Conn. 2007) (internal quotation marks omitted).

       A court must liberally construe any pro se filing to raise the “strongest arguments it

suggests.” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006); see also Sykes

v. Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013); Ruotolo v. I.R.S., 28 F.3d 6, 8 (2d Cir. 1994)

(explaining that pro se litigants should be afforded “special solicitude” because they are not

represented by counsel). However, “a pro se plaintiff is not exempt from complying with court



                                                 5
         Case 3:20-cv-00561-VAB Document 25 Filed 03/29/21 Page 6 of 13




orders and must diligently prosecute his case.” Mena v. City of New York, No. 15-CV-3707, 2017

WL 6398728, at *2 (S.D.N.Y. Dec. 14, 2017). Pro se litigants also are “required to learn and

comply with procedural rules.” In re Truong, 388 B.R. 43, 45 (S.D.N.Y. 2008), aff’d, 327 F.

App’x 260 (2d Cir. 2009); see also Edwards v. INS, 59 F.3d 5, 8 (2d Cir. 1995) (“[W]hile a pro

se litigant’s pleadings must be construed liberally, . . . pro se litigants generally are required to

inform themselves regarding procedural rules and to comply with them.” (citations omitted)).

III.   DISCUSSION

       The Court will first consider U.S. Bank’s motion to dismiss and then proceed to the

merits of the appeal.

            A. Motion to Dismiss

       In considering dismissal, a court “should exercise its discretion given the factual

circumstances of a particular case,” and “should endeavor to explain why it is in the interest of

justice to all parties, including secured and unsecured creditors, to dismiss a bankruptcy appeal

on procedural grounds rather than to continue to the merits of the appeal.” In re Harris, 464 F.3d

263, 272 (2d Cir. 2006).

       “Mootness has two aspects in the context of a bankruptcy appeal.” In re Loral Space &

Commc'ns, Ltd., 342 B.R. 132, 137 (S.D.N.Y. 2006). “First, Article III of the Constitution

requires that there be a live case or controversy so that the court can grant effective relief.” Id.

(citing In re Best Prods. Co., 68 F.3d 26, 29-30 (2d Cir.1995); In re Chateaugay Corp., 10 F.3d

944, 952 (2d Cir. 1993) (“Chateaugay II”); In re Chateaugay Corp., 988 F.2d 322, 325 (2d Cir.

1993) (“Chateaugay I”)). “Article III requires that ‘[when] an event occurs while a case is

pending on appeal that makes it impossible for the court to grant any effectual relief whatever to

a prevailing party, the appeal must be dismissed.’” In re Best Prod. Co., Inc., 68 F.3d 26, 30 (2d



                                                   6
         Case 3:20-cv-00561-VAB Document 25 Filed 03/29/21 Page 7 of 13




Cir. 1995) (quoting Church of Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992)

(internal quotation marks omitted)).

       “Second, equitable considerations provide that even if the court could conceivably

fashion relief, the appeal should be dismissed as moot if implementation of that relief would be

inequitable.” Loral Space, 342 B.R. at 137 (citing In re Metromedia Fiber Network, Inc., 416

F.3d 136, 143 (2d Cir. 2005); In re Best Prods. Co., Inc. , 68 F.3d 26, 30 (2d Cir.

1995); Chateaugay I, 988 F.2d at 325). “These principles are ‘especially pertinent’ in the

bankruptcy context, ‘where the ability to achieve finality is essential to the fashioning of

effective remedies.’” Id. (quoting Chateaugay I, 988 F.2d at 325).

       U.S. Bank argues that the Court “is without subject matter jurisdiction to hear and decide

the appeal as the appeal of the Bankruptcy Court’s order denying Debtor’s [m]otion for

[r]econsideration is moot due to the dismissal of the underlying bankruptcy case.” Mot. to

Dismiss at 4. U.S. Bank contends that “[w]hen a bankruptcy case has been dismissed, and that

dismissal is not itself on appeal, an appeal of an interlocutory order of the bankruptcy court in

that case is moot.” Id. at 5 (citing Moss v. 245 E. 25th Realty Corp., No. 02 CIV. 7555 (SHS),

2003 WL 256780, at *2 (S.D.N.Y. Feb. 5, 2003)). In U.S. Bank’s view, “[t]he underlying

bankruptcy case was dismissed and the Debtor did not appeal said dismissal[,] rendering this

appeal moot,” id., and “[t]he dismissal of the underlying bankruptcy case makes it impossible for

the Court to ‘grant any effectual relief’” as required by Article III, id. (quoting Chateaugay II, 10

F. 3d at 949).

       In his response, Mr. Booker argues that U.S. Bank “is attempting to misinform and

misrepresent the facts of a decision by a Federal Bankruptcy Judge.” Resp. to Mot. to Dismiss at




                                                 7
          Case 3:20-cv-00561-VAB Document 25 Filed 03/29/21 Page 8 of 13




1. 1 Mr. Booker contends that he was “lead by the order of the [B]ankruptcy [C]ourt to believe he

had 21 Days to file a[n] appeal to the district court.” Id. at 2. He argues that the Bankruptcy

Court “cleared all doubt on issues by its decision on Apr[il] 2, 2020 by the granting of the

extension of time to file the appeal” and U.S. Bank did not object. Id.

        Mr. Booker contends that U.S. Bank has “submitted [two] invalid mortgages and notes

and is attempting to unjustly enrich them[selves].” Id. He argues that the motion to dismiss is

“unsupported by affidavits or depositions” and “is incomplete because it requests th[e] Court to

consider facts outside the record.” Id. at 3. Mr. Booker concludes that U.S. Bank “is attempting

to use . . . familiar tactics of misinformation, misdirection[,] and fraudulent practices. Id.

        The Court disagrees.

        Under 11 U.S.C. § 1307, a bankruptcy court may dismiss a case for cause, including but

not limited to one of the eleven reasons enumerated in § 1307(c). In the underlying bankruptcy

case, the Bankruptcy Court dismissed Mr. Booker’s Chapter 13 case without prejudice under 11

U.S.C. § 1307(c). Order of Dismissal. This dismissal was issued after notice was given and a

hearing was held on April 2, 2020. Id. Mr. Booker participated in that hearing by telephone. Id.

        Under Federal Rule of Bankruptcy Procedure 8002, Mr. Booker had fourteen days to file

a notice of appeal, appealing the dismissal of his case. Fed. R. Bankr. P. 8002(a). Alternatively,

motion practice in the Bankruptcy Court follows the Local Rules of the District Court, see D.

Conn. L. Bankr. R. 7007-1, giving Mr. Booker seven days from the issuing of the dismissal order

to file for reconsideration, see D. Conn. L. Civ. R. 7(c). Mr. Booker took neither action.




1
 The Court notes that Mr. Booker’s response to U.S. Bank’s motion to dismiss is untimely. See Fed. R. Bankr. P.
8013(a)(3)(a) (“[A]ny party to the appeal may file a response to the motion within 7 days after service of the
motion.”). Although “pro se litigants generally are required to inform themselves regarding procedural rules and to
comply with them,” see Edwards, 59 F.3d at 8, the Court will consider Mr. Booker’s response given the “special
solicitude” afforded to pro se litigants, Ruotolo, 28 F.3d at 8.

                                                         8
         Case 3:20-cv-00561-VAB Document 25 Filed 03/29/21 Page 9 of 13




       Mr. Booker seems to argue that the Bankruptcy Court extending his time to file a notice

of appeal is relevant to the order of dismissal. See Resp. to Mot. to Dismiss at 2. The Bankruptcy

Court, however, explicitly stated that extension was limited to the appeal of the Order Denying

Motions for Reconsideration. See Order Extending Time at 2 (“[T]he deadline is extended by

twenty-one (21) days after the expiration of the original deadline to file a notice of appeal of [the

Order Denying Motions for Reconsideration] ECF No. 149. To the extent the Debtor . . . sought

other relief, the requests are denied.”). The Bankruptcy Court’s granting of an extension of time

thus did not impact the Bankruptcy Court’s order dismissing the case.

       Article III “requires that there be a live case or controversy so that the court can grant

effective relief.” Loral Space, 342 B.R. at 137. The appeal for this Court concerns the validity of

the Bankruptcy Court’s denial of Mr. Booker’s motions for reconsideration. See Notice of

Appeal. Even if the Court were to vacate the Bankruptcy Court’s denial of reconsideration, the

relief would not be effective because there is no longer an active underlying bankruptcy case.

Without the possibility of effective relief, this appeal is moot and must be dismissed. See In re

Best Prod. Co., Inc., 68 F.3d at 30 (“Article III requires that when an event occurs while a case is

pending on appeal that makes it impossible for the court to grant any effectual relief whatever to

a prevailing party, the appeal must be dismissed.” (internal quotation marks and alterations

omitted)); see also Moss, 2003 WL 256780, at *2 (“When a bankruptcy case has been dismissed,

and that dismissal is not itself on appeal, an appeal of an interlocutory order of the bankruptcy

court in that case is moot.”).

       Accordingly, the Court will grant U.S. Bank’s motion to dismiss.

           B. Merits of the Appeal

       In addition to being moot, Mr. Booker’s appeal also fails on the merits.



                                                 9
        Case 3:20-cv-00561-VAB Document 25 Filed 03/29/21 Page 10 of 13




       “The standard for granting [a motion for reconsideration] is strict, and reconsideration

will generally be denied unless the moving party can point to controlling decisions or data that

the court overlooked—matters, in other words, that might reasonably be expected to alter the

conclusion reached by the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir.

1995); see also Virgin Atlantic Airways, Ltd. v. Nat'l Mediation Bd., 956 F.2d 1245, 1255 (2d

Cir. 1992) (“The major grounds justifying reconsideration are an intervening change of

controlling law, the availability of new evidence, or the need to correct a clear error or prevent

manifest injustice” (internal citations omitted)). “[A] motion for reconsideration should not be

granted where the moving party seeks solely to relitigate an issue already decided.” Shrader, 70

F.3d at 257. The Local Rules of this District similarly provide that “[s]uch motions will generally

be denied unless the movant can point to controlling decisions or data that the court overlooked

in the initial decision or order.” D. Conn. L. Civ. Rule 7(c) (“Motions for reconsideration shall

not be routinely filed and shall satisfy the strict standard applicable to such motions.”).

       Mr. Booker contends he “objected to the [Proof of Claim] on [August 16, 2019] for lack

of standing.” Appellant Brief at 5. He alleges that he “had been attempting to get a Chapter 13

plan approved, and [U.S.] Bank and the trustee continually found fault with every plan [he] came

up with.” Id. Mr. Booker argues that “the main issues” related to his objection of U.S. Bank’s

Proof of Claim and the Bankruptcy Court’s Order Denying Motions for Reconsideration “were

that the foreclosing entities never proved they had a secured interest in the property.” Id. at 6. He

maintains that U.S. Bank “perpetuated a fraud upon the real property records, and upon the

Superior [C]ourt in order for the Superior [C]ourt to make the determination that they had

standing to foreclose.” Id. Mr. Booker argues that “having shown the [B]ankruptcy [C]ourt[] the




                                                 10
         Case 3:20-cv-00561-VAB Document 25 Filed 03/29/21 Page 11 of 13




truth being the fictional documents and stories,” the Bankruptcy Court “should have called [into]

question . . . the Superior Court, and the ruling [it] made.” Id.

        U.S. Bank first argues that “[t]he Debtor’s brief is inadequate and fails to adequately

address any of the issues on appeal.” Appellee’s Brief at 5 (emphasis omitted). Specifically,

“[t]he Debtor largely ignores the issue that is the subject of this appeal, namely the Bankruptcy

Court’s denial of the Motion for Reconsideration.” Id. at 6. U.S. Bank then reiterates its

arguments from its motion to dismiss related to mootness. Id. at 7. Finally, U.S. Bank contends

“[t]he Bankruptcy Court did not abuse her discretion in denying the Debtor’s motion for

reconsideration.” Id. (emphasis omitted). U.S. Bank argues “[t]he Debtor’s Brief fails to identify

an intervening change of controlling law, new evidence, or a need to correct a clear error of

prevent manifest injustice.” Id. at 9-10.

        Mr. Booker replies that “Appellee is intent on having the [a]ppeal dismissed for

technicalities[] rather than on the merits of the brief” and “faile[s] to respond to several very

important issues.” Appellant Reply at 1. Mr. Booker argues that the Rooker-Feldman doctrine2

does not apply and that U.S. Bank lacks standing because “when they hold no interest and cannot

be injured by lack of payments means they lack the ability to foreclose.” Id. at 3 (emphasis

omitted). Mr. Booker also reiterates his claims of fraud, id. at 5-8.

        The Court disagrees with Mr. Booker.

        For this Court to vacate the Bankruptcy Court’s Order Denying Motions for

Reconsideration, it would need to find the Bankruptcy Court overlooked “controlling decisions



2
 “The Rooker-Feldman doctrine is named for two Supreme Court cases, Rooker v. Fidelity Trust Co., 263 U.S. 413
(1923), and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).” Sung Cho v. City of N.Y., 910
F.3d 639, 644 (2d Cir. 2018). The doctrine “establishes ‘the clear principle that federal district courts lack
jurisdiction over suits that are, in substance, appeals from state-court judgments.’” Edwards v. McMillen Capital,
LLC, 952 F.3d 32, 35 (2d Cir. 2020) (quoting Sung Cho, 910 F.3d at 644). Under the doctrine, “cases that function
as de facto appeals of state-court judgments are therefore jurisdictionally barred.” Sung Cho, 910 F.3d at 644.

                                                       11
        Case 3:20-cv-00561-VAB Document 25 Filed 03/29/21 Page 12 of 13




or data . . . that might reasonably be expected to alter the conclusion reached by the

court.” Shrader, 70 F.3d at 257. Yet, Mr. Booker has not presented to this Court any evidence of

“an intervening change of controlling law, the availability of new evidence, or the need to correct

a clear error or prevent manifest injustice.” Virgin Atl. Airways, 956 F.2d at 1255 (internal

quotation marks omitted). Indeed, the Bankruptcy Court considered and rejected Mr. Booker’s

argument about the inapplicability of the Rooker-Feldman doctrine because “the judgment was

obtained by fraud.” In re Booker, 19-30787, No. 120 at 10-11 (citing Vossbrinck v. Accredited

Home Lenders, Inc., 773 F.3d 423, 427 (2d Cir. 2014) (per curiam) (“To the extent [the plaintiff]

asks the federal court to grant him title to his property because the foreclosure judgment was

obtained fraudulently, Rooker-Feldman bars [that] claim.”)).

       Nor is there any indication that he presented any such evidence when he filed his

motions of reconsideration with the Bankruptcy Court. Even accepting the legitimacy of Mr.

Booker’s claims, they would still fail under the reconsideration standard because he does not

present “newly discovered evidence” that was not available to him when he first objected to the

U.S. Bank’s Proof of Claim. Virgin Atl. Airways, 956 F.2d at 1255.

       Accordingly, while this appeal will be dismissed for mootness, the Court also would

affirm the Bankruptcy Court’s denial of Mr. Booker’s motions for reconsideration because he

failed to meet the standard for reconsideration. See D. Conn. L. Civ. Rule 7(c) (“[M]otions [for

reconsideration] will generally be denied unless the movant can point to controlling decisions or

data that the court overlooked in the initial decision or order.”); Shrader, 70 F.3d at 257 (“[A]

motion for reconsideration should not be granted where the moving party seeks solely to

relitigate an issue already decided.”).




                                                12
        Case 3:20-cv-00561-VAB Document 25 Filed 03/29/21 Page 13 of 13




IV.    CONCLUSION

       For the reasons discussed above, U.S. Bank’s motion to dismiss is GRANTED. Mr.

Booker’s motion for court to take judicial notice is DENIED as moot.

       The Clerk of Court is respectfully directed to close this case.

       SO ORDERED at Bridgeport, Connecticut, this 29th day of March, 2021.

                                                    /s/ Victor A. Bolden
                                                    VICTOR A. BOLDEN
                                                    UNITED STATES DISTRICT JUDGE




                                               13
